The prosecutor of this writ seeks to reverse the judgment of the Hudson County Court of Common Pleas which reversed the determination of the Workmen's Compensation Bureau which made an award in his favor for ten per cent. of permanent disability.
Prosecutor claims to have fallen into the bottom of an excavation in which he was at work for the respondent and to have suffered permanent injuries. He was compensated for temporary disability which is not here in question.
An examination of the testimony clearly satisfies us that the burden of proof of any permanent injuries resulting from the fall has not been established by the prosecutor.
The judgment of the Pleas in reversing the bureau is in accordance with the facts and is affirmed. The writ will be dismissed, with costs.